Citation Nr: 0117145	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  94-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the July 1945 rating decision that denied service 
connection for astigmatism should be revised or reversed on 
the basis of clear and unmistakable error.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for astigmatism.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back disorder.  

4.  Entitlement to a disability rating greater than 50 
percent for anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1994 
and August 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The RO denied service connection for astigmatism in a 
July 1945 rating decision.  The veteran did not appeal that 
decision.  There is no dispute as to whether the veteran 
received notice of the decision.  

2.  The veteran's allegation that he did not have any vision 
disorder at entrance into service and that astigmatism was 
diagnosed during service fails to raise a valid claim of 
clear and unmistakable error in the July 1945 rating 
decision.        

3.  The RO denied service connection for astigmatism in a 
July 1945 rating decision.  There is no dispute as to whether 
the veteran received notice of the decision.  He did not 
initiate an appeal.  

4.  Evidence received since the July 1945 rating decision 
either does not bear directly and substantially on the matter 
under consideration or is cumulative of evidence previously 
of record.   

5.  The Board denied service connection for a back disorder 
in a March 1961 decision.  In a November 1961 decision, the 
Board found no new and material evidence to reopen the claim.     

6.  Evidence received since the November 1961 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

7.  The medical evidence of record shows that the veteran's 
current back disorder, lumbar spondylosis with degenerative 
disc disease of the lumbar spine, is not related to an in-
service back injury or otherwise related to service.  

8.  The manifestations of the veteran's service-connected 
anxiety neurosis include subjective complaints of sleep 
disturbance with frightening dreams, depression, memory 
problems, decreased concentration, anhedonia, and an 
inability to form and maintain relationships.  Despite 
continued reports of symptoms, the evidence indicates that 
the veteran's service-connected anxiety neurosis has been 
stable for many years with medication.  

9.  The medical evidence of record shows that the veteran 
primarily suffers from symptoms of dementia and depression.  
VA treatment records reflect reports of good relationships 
with his wife and children, with limited outside social 
contact due to physical difficulties or limitations 
associated with dementia.  


CONCLUSIONS OF LAW

1.  The veteran's claim of clear and unmistakable error in 
the unappealed July 1945 rating decision that denied service 
connection for astigmatism is legally insufficient.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a), 20.200, 
20.302 (2000).  

2.  The July 1945 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

3.  No new and material evidence has been received since the 
July 1945 rating decision to reopen the claim for service 
connection for astigmatism.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

4.  The November 1961 Board decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2000).  

5.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

6.  Service connection for a back disorder is not 
established.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 
1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2000).  

7.  The criteria for a disability rating greater than 50 
percent for anxiety neurosis have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.130, Diagnostic Code 9400 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, with 
respect to each of the claims discussed below, the RO has 
provided the veteran and his representative with notice as to 
the evidence and other requirements needed to substantiate 
his claims.  In addition, as required by each particular 
claim, the Board has provided the veteran with VA 
examinations and secured the necessary VA and private medical 
records.  The veteran has not identified any additional 
records that should be obtained.  The Board notes that 
development of evidence is neither required nor permitted 
with respect to his claim of clear and unmistakable error.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Clear and Unmistakable Error

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (2000).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.     

In this case, the RO denied service connection for bilateral 
hypertrophic astigmatism in a July 1945 rating decision.  
Although a copy of the notice sent to the veteran is not of 
record, the Board finds no suggestion from the veteran that 
he did not receive notice of the decision.  The veteran did 
not appeal the July 1945 rating action.  Therefore, the July 
1945 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.

The veteran now alleges that the RO committed clear and 
unmistakable error in the July 1945 rating decision.  In his 
December 1993 statement and August 1994 substantive appeal, 
he states that he did not have any vision problems prior to 
service and that astigmatism was diagnosed in service.      

The Board finds that the veteran has failed to raise a valid 
claim of clear and unmistakable error.  Review of the claims 
folder reveals no assertion that the facts before the RO were 
incorrect or that the RO applied the incorrect law and 
regulations.  In fact, the veteran's allegations merely 
restate the facts as reflected by his service medical 
records, which were of record at the time of the July 1945 
rating decision.  The only argument the Board can discern 
from the veteran's statements is that he believes the 
evidence supports a finding of service connection for 
astigmatism.  This argument is tantamount to disagreement 
with the way the RO weighed or evaluated the evidence of 
record, which does not constitute a valid claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  

In light of the above discussion, the Board finds that the 
appellant's allegations are insufficient to raise a valid 
claim for revising or reversing the July 1945 rating decision 
on grounds of clear and unmistakable error.  38 U.S.C.A. § 
7105; 
38 C.F.R. §§ 3.105(a), 20.200, 20.302.  Accordingly, the 
appeal is denied.  


New and Material Evidence to Reopen

The RO denied service connection for astigmatism in a July 
1945 rating decision.  Again, the Board notes that, although 
a copy of the notice of the decision cannot be located in the 
claims folder, the veteran does not deny receipt of notice of 
the decision.  He did not initiate an appeal.  Therefore, the 
RO's decision of July 1945 is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

In March 1961 decision, the Board denied service connection 
for lumbosacral sprain.  This decision confirmed the RO's 
previous denials of service connection for a back disorder.  
In a November 1961 decision, the Board found no new and 
material evidence to reopen the service connection claim for 
arthritis of the spine.  Therefore, the Board's November 1961 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The Board observes that the veteran has prosecuted multiple 
claims since his separation from service.  When discussing 
these two claims, the Board addresses only the evidence 
submitted potentially pertinent to each issue since the last 
final decision.

1.  Astigmatism

The evidence of record at the time of the July 1945 rating 
decision consists of the veteran's service medical records.  
The RO found that astigmatism was a constitutional or 
developmental abnormality and therefore not a disability for 
VA purposes.  

Evidence received since the July 1945 rating decision 
consists of reports of multiple VA examinations dated from 
January 1949 to October 1999, records of VA outpatient and 
inpatient treatment, and private medical records.  

Review of this evidence finds no private medical evidence 
with information relevant to the eyes or vision.  Similarly, 
most of the VA examinations or medical records include no 
findings as to the eyes or vision.  Reports of VA 
examinations in December 1950, June 1968, and September 1969 
indicated that the eyes were normal.  The December 1970 and 
August 1974 VA examinations reflect findings of arcus senilis 
and pterygium of the left eye.  During a VA hospitalization 
from February to April 1977, decreased visual acuity was 
noted and reading glasses recommended.  A November 1977 VA 
outpatient ophthalmology note indicates that the veteran had 
minimal cataract.  Bilateral cataracts were confirmed in VA 
outpatient notes dated in October 1986.  None of this 
evidence bears directly and substantially on the matter at 
issue, i.e., the claim for service connection for 
astigmatism, and is therefore not new and material.     

In addition, the pertinent records also generally reflect 
refractive error.  To the extent that the existence of 
refractive error suggests that the veteran currently has 
astigmatism, such evidence is merely cumulative of evidence 
previously of record.  

In conclusion, the Board finds that the evidence received 
since the July 1945 Board decision is not new and material 
within the meaning of VA regulation.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108.   

2.  Back Disorder

The evidence of record at the time of the November 1961 Board 
decision consists of service medical records, multiple VA 
examination reports dated from 1949 to 1961, VA inpatient 
medical records, a private physician's statement dated in 
August 1946, and a statement from W. J. Minor, M.D., dated in 
August 1957.  In the March 1961 decision, the Board found no 
evidence of a back disorder in service or otherwise related 
to service.  The Board found no new and material evidence to 
reopen the claim in the November 1961 decision.  

The Board emphasizes that service connection has previously 
been established for lumbar myositis as a manifestation of 
the veteran's anxiety neurosis.  The back disorder 
contemplated in the referenced Board decisions excludes the 
lumbar myositis.     

Evidence received since the November 1961 Board decision 
consists of reports of VA examinations dated from August 1963 
to October 1999, various VA outpatient and inpatient medical 
records, documents associated with the veteran's 1970 
application for disability retirement, the transcript of the 
veteran's February 1981 Board hearing, records from E. Jones, 
M.D., dated from 1968 to 1997, a record from Open MRI of 
Houston dated in May 1995, and various written statements 
from the veteran.  

The Board finds that there is new and material evidence to 
reopen the veteran's claim.  Much of the medical evidence 
reflects a finding of arthritis in the lumbar spine.  This 
evidence is cumulative of Dr. Minor's statement, previously 
of record, that the veteran had lumbar arthritis.  However, 
the report of the October 1999 VA examination includes a 
review of the veteran's medical history and an opinion as to 
the etiology of his back disorder.  VA examination reports 
from September 1969 and December 1970 also comment on the 
etiology of the back disorder.  Such evidence is clearly new 
and relevant to the matter at hand, and is significant enough 
to require consideration with all other evidence of record.  
Therefore, the Board finds that the new and material evidence 
has been received and the claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  


Service Connection for a Back Disorder

As discussed above, the Board has reopened the veteran's 
claim for service connection for a back disorder (excluding 
lumbar myositis).  The claim must now be evaluated based on 
all the evidence of record.  With respect to the VCAA, the 
Board again finds that the RO has properly notified the 
veteran and his representative of the requirements for 
substantiating his claim.  The RO has also obtained all 
identified VA and private medical records and secured a 
medical examination and opinion.  The Board concludes that 
the duties described in the VCAA have been satisfied with 
respect to this claim.  

Factual Background

The veteran's service medical records showed that he was 
diagnosed as having possible moderate spondylolisthesis of 
undetermined cause in September 1944.  Hospital records dated 
in October 1944 indicated that he injured his back lifting 
gasoline drums in July 1944 with pain thereafter.  
Examination revealed definite lumbosacral tenderness and 
limited forward and backward bending.  X-rays were 
essentially normal except for possible low-grade degenerative 
changes in the left sacroiliac joint.  The diagnosis was 
acute, severe sprain of the lumbosacral joint.  

In mid October 1944, the veteran was transferred to another 
hospital for additional care.  Examination at that time 
revealed minimal sacrolumbar disability, with some spasm, 
tenderness, and limited straight leg raising.  X-rays of the 
lumbosacral spine were unchanged.  It was noted that the 
findings previously described at the left sacroiliac joint 
were minimal and probably of no clinical significance.  
Lumbosacral X-rays taken in February 1945 indicated that the 
lumbar spine and sacroiliac joint were normal.  Changes in 
the sacroiliac joint were noted as possibly consistent with 
early arthritis.  The March 1945 report of examination 
revealed limited motion of the lumbar spine and on straight 
leg raising with pain.  The physician stated that the veteran 
did not have any real findings of organic involvement of the 
low back or any findings suggesting a ruptured nucleus 
pulposus.  X-rays of the lumbar spine taken in May 1945 were 
reported as normal.       

The Certificate of Disability for Discharge stated that the 
veteran was found unfit for military service because of: 
"Conversion hysteria, severe, in a previously unstable 
individual, precipitated by inability to adapt himself in the 
army.  Patient is incapacitated for military service because 
of constant complaint of pain in the back and left elbow."

An August 1946 statement from private physician reported 
subjective complaints of back pain without physical findings.  

During the January 1949 VA examination, the veteran wore a 
brace and complained of radiating back.  Examination was 
normal except for limited forward flexion and backward 
extension.  X-rays of the lumbosacral spine were negative.  
Similarly, the report of the December 1950 VA examination 
showed complaints of back pain and stiffness, but physical 
examination was normal.  X-rays showed a normal lumbosacral 
spine.  The veteran also complained of back pain since 
service during a VA hospitalization from November 1953 to 
January 1954.  There were no findings referable to the lumbar 
spine.  

In an August 1957 statement, Dr. Minor related the veteran's 
complaints of pain in the lumbar region.  He had a history of 
sprain in service with problems ever since that time.  
Examination revealed pain on pressure and with active and 
passive motion of the lumbar spine.  The diagnosis was lumbar 
myositis and arthritis.  

Records from Dr. Jones dated in January 1968 similarly 
reflected the veteran's complaints of low back pain with 
objective evidence of pain to palpation in the lumbosacral 
area.  X-rays showed degenerative changes in the lumbar 
spine, but no conclusive evidence of osseous injury, 
spondylolisthesis, or spondylolysis.  The diagnosis was 
osteoarthritis of the lumbosacral spine with chronic 
myofascitis.  Records dated in April 1968 stated unchanged 
examination findings, X-ray findings, and diagnosis.  A 
January 1969 summary of hospitalization indicated that the 
veteran was hospitalized in July 1968 and September 1968 with 
complaints including low back pain.  Physical findings were 
essentially unchanged, except for some straightening of the 
lumbosacral curvature.  July 1968 X-rays were again negative 
for bone or joint abnormalities in the lumbar spine.  The 
diagnosis was lumbosacral myositis.  Finally, a May 1969 
statement from Dr. Jones reflected the same diagnosis from 
January 1968.  

During the September 1969 VA examination, the veteran 
complained of low back pain since and injury in service.  
Examination was normal except for limitation of motion in the 
back.  X-rays of the lumbar spine showed only minimal 
osteoarthritic changes.  The diagnosis was osteoarthritis of 
the lumbosacral spine consistent with age and use, 
symptomatic, chronic, and mild.  The report of the December 
1970 VA examination reflected complaints, examination 
results, X-ray findings, and a diagnosis that were unchanged 
from the previous VA examination.  The results of the August 
1974 VA examination, including X-rays, were also unchanged 
except for some additional limitation of motion of the back.  
The diagnosis was lumbosacral spine history of osteoarthritis 
with limitation of motion, symptomatic, chronic, and mild.

The veteran reported a history of back strain in service with 
periodic pain since that time during October 1980 VA 
orthopedic examination.  Again, the examination was normal 
except for some limitation of motion of the spine.  X-rays of 
the lumbar spine showed reversed lordosis, minimal 
degenerative arthritis, and minimal narrowing at L3-4, L4-5, 
and L5-S1.  The diagnosis was history of recurrent 
lumbosacral strain, osteoarthritis, and limitation of motion, 
symptomatic, chronic, mild to moderate.  The orthopedic 
examiner's opinion, after consultation with the psychiatrist, 
was that the incurred a lower back strain in service that was 
not related to his psychiatric disorder.  He added that, 
through the years, the veteran had developed osteoarthritis 
in the lumbar spine.  

VA outpatient treatment records dated from 1985 to 1993 
generally reflected complaints of low back pain without 
notation of significant physical findings.

A May 1995 report from Open MRI of Houston showed multilevel 
degenerative and stenotic changes in the lumbar spine.  
Medical records from Dr. Jones dated from 1995 to 1997 showed 
general complaints of low back pain only.  

The veteran was afforded a VA orthopedic examination in 
October 1999.  The examiner reviewed the veteran's claims 
folder, medical records, and service medical records for the 
examination.  The veteran had a history of having back pain 
while loading gasoline drums onto boats.  There was some 
question of herniated disc at that time, though further 
evaluation revealed no radicular symptoms.  The veteran later 
worked as a custodian, a postal worker, and a vehicle 
operator.  He had continued intermittent problems with his 
back with radicular symptoms going on "for years."  He 
specifically denied having any other back injury.  
Examination revealed negligible range of motion due to poor 
balance and hamstring pain with straight leg raising.  
Neurological examination was nonfocal with physiological and 
symmetrical reflexes, strength, and sensation.  There was no 
muscle atrophy.  X-rays revealed multilevel degenerative 
changes most notable at L4-5 and L5-S1, with lesser changes 
at L3-4, as well as some suggestion of osteoporotic 
compression fractures involving L3-S1.  The diagnosis was 
history of lumbar contusion versus lumbar strain and lumbar 
spondylosis with degenerative disc disease of the lumbar 
spine.  Based on the medical records reviewed and the history 
given by the veteran, the examiner opined that his current 
lumbar spine difficulties were due to age-related 
degenerative changes caused by the totality of life's 
experiences and a variety of other factors, including 
occupation and genetic predisposition, and not related to the 
injury alluded to in the service medical records.  His 
opinion was based on current medical literature suggesting 
that the evolution of degenerative disc disease in the lumbar 
spine is not related to any single event or issue 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  

Again, the Board emphasizes that lumbar myositis is service-
connected as a manifestation of the veteran's anxiety 
neurosis.  The Board considers here other back disorders 
only.   

Initially, the Board notes that there is no evidence of 
lumbosacral arthritis within one year after the veteran's 
separation from service.  In fact, the first notation of 
arthritis of the lumbar spine is in 1957.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).   

Review of the evidence of record reveals that the veteran has 
current osteoarthritis and degenerative disc disease of the 
lumbar spine.  Although the service medical records reflect 
the diagnosis of lumbar sprain in service, there is no 
medical evidence of record that establishes a relationship 
between the veteran's current disability and the in-service 
diagnosis.  In fact, three different VA examination reports 
relate the degenerative changes to the aging process.  The 
October 1999 VA orthopedic examiner specifically rejected the 
notion that the current lumbar spine is related to an in-
service lumbar sprain.  Service connection requires competent 
evidence of a relationship between a current disability and 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  Absent such evidence in this case, service 
connection is not established. 

The Board recognizes that the evidence reflects essentially 
continuous complaints of low back pain during and after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  However, service medical records document an acute back 
sprain without objective evidence of underlying pathology or 
chronic disease.  In fact, the veteran's complaints of back 
pain were determined to constitute manifestations of his 
conversion hysteria, now characterized as anxiety neurosis, 
for which he is already service connected.  Similarly, post-
service medical records reveal no evidence of underlying 
pathology to support the veteran's subjective complaints 
until arthritis was noted in 1957.  As discussed above, there 
is no medical evidence or opinion of record that establishes 
a relationship between the arthritis in the lumbar spine and 
the veteran's period of service.  

The Board also acknowledges and does not dispute the October 
1980 VA examiner's opinion that the veteran's back strain in 
service was separate from his psychiatric disorder.  However, 
review of the claims folder does not reveal any evidence of 
chronic physiologic disability in service or for many years 
thereafter.  In addition, the examiner's statement that the 
veteran had, through the years, developed osteoarthritis in 
the lumbar spine, does not relate the osteoarthritis to the 
in-service back strain.  

Finally, the Board observes that the veteran himself asserts 
that his current back disorder is related to service.  As a 
lay person, the veteran is competent to relate and describe 
his back symptoms, which has been primarily pain.  However, 
to the extent that back pain may have multiple causes, a 
determination as to the etiology of the back disorder in this 
case requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the veteran's personal opinion as 
to the origins of his back disorder is not competent evidence 
required to establish service connection.  

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for a back disorder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.102, 3.303, 3.307.  If the 
veteran wishes to complete his application for service 
connection for a back disorder, he should provide medical 
evidence that links his current back disorder to service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)); Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995). 


Increased Rating for Anxiety Neurosis

Factual Background

The RO originally established service connection for 
psychoneurosis in a July 1945 rating decision.  At that time, 
it assigned a 30 percent disability rating.  In subsequent 
rating actions and Board decisions, the disability was 
recharacterized and the evaluation amount amended.  A 50 
percent rating was awarded in a March 1975 Board decision.  
The Board confirmed that evaluation in a February 1991 
decision, which was affirmed by the Court of Veterans Appeals 
in July 1992.  

VA medical records dated from 1992 related that the veteran 
was taking medication to help with restless sleep.  His 
activities included going to the library with his wife, 
reading, and activities around the house.  He generally 
presented with irritable and labile mood, but was otherwise 
normal.  The diagnoses were dysthymia and anxiety disorder.  

In his August 1994 substantive appeal, the veteran related 
that he could not establish and maintain effective or 
favorable relationships.  His disability became so severe 
that he took an early retirement in June 1970.  His wife had 
to assist him with all of his activities.  

The veteran underwent a VA psychiatric examination in April 
1998.  The examiner stated that he reviewed the veteran's 
claims folder, electronic notes, and chart, as well as took 
history from the veteran, for purposes of the examination.  
His wife was also available for providing information.  The 
veteran's symptoms included trouble falling and staying 
asleep, dreams of scary things five to six times a month, 
memory problems, depression, decreased concentration, and 
anhedonia.  Although he did not have suicidal thoughts, he 
reported thoughts that he might be better off dead.  The 
veteran did not specifically relate the dreams or memory loss 
to service or immediately after service and did not feel 
guilty.  His appetite was good.  With respect to symptoms of 
dementia, it was noted that the veteran was unable to walk by 
himself because he got lost, could not follow conversations, 
had difficulty following television programs, was unable to 
dial the phone by himself, and would forget to take his 
medication without his wife's assistance.  His wife took care 
of the finances, sometimes picked out his clothes, and 
performed all instrumental activities of daily living.  The 
veteran could not remember how many brothers and sisters he 
had.  He had served in the Pacific theater and remembered it 
was terrible but not much more.  The veteran had not worked 
since 1970, though he was vague about the reason.  He 
currently spent all his time at home and did not want his 
family around him.  The examiner noted that the veteran was 
currently diagnosed as having recurrent major depressive 
disorder with current VA treatment included medication.  He 
had no recent psychiatric hospitalizations.  

During the interview, the examiner observed that the 
veteran's movements were quite slow and that he maintained a 
puzzled facial expression during the interview.  His right 
hand was shaking.  He indicated that the veteran was 
cooperative to the extent possible but had difficulty with 
being specific and answering questions.  Mental status 
examination revealed speech of normal rate and rhythm, mildly 
anxious and depressed mood, puzzled affect with slight 
blunting but appropriate to expressed thoughts and stable, 
somewhat tangential and circumstantial answers, marginal 
insight and judgment, and evidence of impaired cognition, 
lacking orientation to year, memory loss, and impaired fund 
of knowledge.  His thought processes were coherent though not 
specific.  There were no signs of psychotic process and no 
evidence of ideas of harming self or others.  The diagnosis 
was recurrent major depressive disorder and dementia not 
otherwise specified.  The examiner assigned a current Global 
Assessment of Functioning (GAF) score of 35.  

In a July 1998 addendum to the examination report, the 
examiner opined that neither diagnosis constituted a 
maturation of the veteran's service-connected anxiety 
disorder, but that they were new conditions.  He explained 
that the GAF score was assigned due to major impairments in 
functioning.  He also emphasized that the score was not 
designed to be apportioned by diagnosis and that therefore it 
was impossible to state whether the GAF score was due to the 
service-connected anxiety disorder alone.  In fact, it was 
the examiner's opinion that the veteran's was primarily 
suffering from symptoms of non-service connected depression 
and dementia.  

Medical records from E. Jones, M.D., were negative for 
complaints, diagnosis, or treatment of a psychiatric 
disability.  

Additional VA medical records reflected intermittent 
psychiatric treatment.  A January 1998 social work assessment 
stated that the veteran had been married to his wife for 55 
years and had a good relationship.  He also had a good 
relationship with his four grown children.  He had no social 
outlets other than his family due to chronic pain.  Notes 
dated in February 1998 indicated that the veteran was 
service-connected for generalized anxiety disorder and had 
been stable on medications for years.  He liked to stay in 
and enjoy the peace of his home.  It was noted that he had 
adequate social supports and a very supportive wife.  In 
August 1998, the veteran's wife related that the veteran 
spent all day in a dark room and did not want to engage in 
anything inside or outside of the home.  He felt that other 
people, including his wife, did not understand the way he 
felt.  The VA physician commented that the veteran was 
demonstrating more dementia, such as worsening recent memory 
and more dependence on his wife.  It was noted that she was 
afraid to leave him alone; he did not leave the house without 
his wife.  Although he attended to his activities of daily 
living, she had to remind him of some of them.  The diagnosis 
was recurrent major depression and early dementia changes, 
probably vascular-type.  December 1998 psychiatry notes 
indicated that, although the veteran had shown some 
improvement with interest in things other than staying home, 
he demonstrated more difficulty with activities of daily 
living and memory.  Notes dated in March 1999 stated that his 
general anxiety disorder was stable on medications.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's anxiety neurosis is evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9400, generalized 
anxiety disorder.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that, in its September 1998 supplemental 
statement of the case, the RO applied the amended version of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard, 4 Vet. 
App. at 392-94.  

Under the previous version of the regulations, a 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is in order when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9400 (1996).  

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9400 (2000).

In this case, the Board finds that application of either 
version of the rating criteria to the evidence of record 
fails to warrant an increased rating in this case.  The 
veteran complains of sleep disturbance, depression, memory 
problems, decreased concentration, and anhedonia.  He has 
frightening dreams that are not specifically related to 
service.  Despite the continued symptomatology, the evidence 
indicates that the veteran's service-connected anxiety 
neurosis has been stable for many years with medication.  
More importantly, although the April 1998 psychiatric 
examination reveals significant functional impairment, the 
examiner specifically opined that such impairment primarily 
results from depression and dementia, which are not service 
connected.  Subsequent VA treatment records reflect worsening 
dementia with continued stable generalized anxiety disorder.      

With respect to social functioning, the veteran asserts that 
he is unable to form or maintain relationships.  However, VA 
treatment evidence reflects reports of good relationships 
with his wife and children.  Those records indicate that the 
veteran's social contacts are limited by physical 
difficulties or limitations associated with dementia, rather 
than the service-connected anxiety disorder.  Considering the 
medical evidence showing that the anxiety disorder is stable, 
in conjunction with the medical opinion as to the disabling 
nature of the veteran's non-service connected disorders, the 
Board cannot conclude that the disability picture from 
anxiety neurosis more closely approximates the criteria for a 
rating greater than 50 percent.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  As discussed above, the veteran's ability 
to function and to interact with others is primarily affected 
by physical disorders or non-service connected dementia and 
depression.  There is no evidence of frequent psychiatric 
hospitalizations.    

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for anxiety neurosis.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 
4.7, 4.130, Code 9400 (2000); 38 C.F.R. § 4.132, Code 9400 
(1996).  



ORDER

Revision or reversal of the July 1945 rating decision that 
denied service connection for astigmatism on the basis of 
clear and unmistakable error is denied.  

As no new and material evidence has been received to reopen 
the claim for service connection for astigmatism, the appeal 
is denied.  

As new and material evidence has been received to reopen the 
claim for service connection for a back disorder, the claim 
is reopened.   

Service connection for a back disorder is denied.  

A disability rating greater than 50 percent for anxiety 
neurosis is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



